Exhibit 10.1 




MARATHON OIL CORPORATION
2016 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK AWARD AGREEMENT
with 3-year cliff vesting
{insert grant date}


Section 16 Officer


Pursuant to this Award Agreement and the Marathon Oil Corporation 2016 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on {DATE} (the “Grant Date”), [NUMBER] restricted shares of Common
Stock (“Restricted Shares”). The number of Restricted Shares awarded is subject
to adjustment as provided in Section 13 of the Plan, and the Restricted Shares
are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Restricted Shares is subject to
all of the terms, conditions and provisions of the Plan and administrative
interpretations, if any, that have been adopted by the Committee. Except as
defined in this Award Agreement, capitalized terms shall have the same meanings
given to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, the terms of the Plan
shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.


2.
Vesting and Forfeiture of Restricted Shares.



(a)    The Restricted Shares shall vest in full on the third anniversary of the
Grant Date; provided, however, that the Participant must be in continuous
Employment from the Grant Date through the vesting date in order for the
Restricted Shares to vest on such date. If the Employment of the Participant is
terminated for any reason (including Retirement), except as provided for in
Section 2(b) of this Award Agreement, any Restricted Shares that have not vested
as of the date of such termination of Employment shall be forfeited to the
Corporation.


(b)    The Restricted Shares shall vest in full, irrespective of the limitations
set forth in subsection (a) above, upon termination of the Participant’s
Employment due to death or upon an involuntary termination of the Participant’s
Employment not for Cause while on Disability.


3.    Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation and, until the applicable
vesting date, the Restricted Shares shall remain subject to the conditions and
restrictions set forth in this Award Agreement and the Plan. The Participant
shall not be entitled to release of such restrictions for any portion of the
Restricted Shares unless and until the related Restricted Shares have vested
pursuant to Section 2 of this Award Agreement. In the event the Restricted
Shares are forfeited in full or in part, the Participant hereby consents to the
relinquishment of the forfeited Restricted Shares issued and registered in the
Participant’s name to the Corporation at that time.




1


2016 Plan – Section 16 Officer Restricted Stock with 3-year cliff vesting (2019
grant)     

--------------------------------------------------------------------------------







4. Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, cause all of the Participant’s
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.


(b)    If there is a Forfeiture Event either while the Participant is employed
or within three years after termination of the Participant’s Employment, then
the Committee may, but is not obligated to, require the Participant to pay to
the Corporation in cash an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such Restricted Shares that have
previously vested, determined as of the date such shares vested or (ii) the
value of such Restricted Shares that have previously vested, determined as of
the date on which the Committee makes a demand for payment of the Forfeiture
Amount. Any Forfeiture Amount shall be paid by the Participant within sixty (60)
days of receipt from the Corporation of written notice requiring payment of such
Forfeiture Amount.


(c)    This Section 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Section 4
shall not apply to the Participant following the effective time of a Change in
Control.


5.    Taxes. In all cases the Participant will be responsible to pay all
required withholding taxes associated with the Restricted Shares. Pursuant to
Section 10 of the Plan, the Corporation or its designated representative (which
may be a Subsidiary) shall have the right to withhold applicable taxes from the
shares of Common Stock otherwise deliverable to the Participant due to the
vesting of Restricted Shares pursuant to Section 2 of this Award Agreement, or
from other compensation payable to the Participant, at the time of the vesting
and delivery of such shares, to sell or permit the sale of shares of Common
Stock to pay such applicable taxes, or to take such other action as may be
necessary in the opinion of the Corporation to satisfy all obligations for
withholding.


6.    Shareholder Rights. Unless and until the Restricted Shares are forfeited,
the Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll.


7.    Nonassignability. Upon the Participant’s death, the Restricted Shares
shall be transferred to the Participant’s designated beneficiary on file with
the Plan’s third party stock plan administrator or, if none, to the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Restricted Shares, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Restricted Shares shall have no effect.


8.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.






2


2016 Plan – Section 16 Officer Restricted Stock with 3-year cliff vesting (2019
grant)     

--------------------------------------------------------------------------------





9.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant.
Without the consent of the Participant, this Award Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Corporation for the
benefit of the Participant or to add to the rights of the Participant or to
surrender any right or power reserved to or conferred upon the Corporation in
this Award Agreement; provided, in each case, that such changes or corrections
shall not adversely affect the rights of the Participant under this Award
Agreement without the Participant’s consent, or (iii) to make such other changes
as the Corporation, upon advice of counsel, determines are necessary or
advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities or tax laws.


10.    Data Privacy. By accepting the Restricted Shares subject to the terms of
this Award Agreement, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data, including but not limited to items of data
described in this Section 10, by and among Marathon Oil Corporation and its
Subsidiaries and affiliates, including the Participant’s employer (collectively
referred to as “Marathon Oil” in this Section 10) for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands and acknowledges that Marathon Oil holds
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Marathon Oil, details of all grants
or any other entitlement to shares of stock or units awarded, canceled,
forfeited, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(which information is collectively referred to as “Data” for purposes of this
Section 10). The Participant understands and agrees that Data may be transferred
to one or more third parties assisting Marathon Oil in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country of citizenship, country of residence or elsewhere,
and that any recipient’s country may have different data privacy laws and
protections than the Participant’s country of citizenship or country of
residence. The Participant understands that he or she may request a list with
the names and addresses of any recipients of the Data by contacting his or her
local human resources representative. The Participant, by acceptance of the
Restricted Shares subject to the terms of this Award Agreement, authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit the shares following the lapse of applicable
restrictions, and reporting to applicable tax and other legal authorities. The
Participant understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data to correct inaccuracy, or refuse or withdraw
the consent provided herein, without cost, by contacting the Participant's local
human resources representative in writing. The Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan, and the Participant may obtain additional
information about the consequences of refusing to consent or withdrawing consent
by contacting his or her local human resources representative.






3


2016 Plan – Section 16 Officer Restricted Stock with 3-year cliff vesting (2019
grant)     

--------------------------------------------------------------------------------





11.    Definitions. For purposes of this Award Agreement:


“Cause” means termination from Employment by the Corporation or its Subsidiaries
due to unacceptable performance, gross misconduct, gross negligence, material
dishonesty, material acts detrimental or destructive to the Corporation or its
Subsidiaries, employees or property, or any material violation of the policies
of the Corporation or its Subsidiaries.


“Employment” means employment with the Corporation or any of its Subsidiaries.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.












__________________________
Deanna L. Jones
Senior Vice President, Human
Resources, Communications &
Administrative Services






4


2016 Plan – Section 16 Officer Restricted Stock with 3-year cliff vesting (2019
grant)     